 STANDARD OIL COMPANY OF CALIFORNIA475ment purporting to be a copy of the Board's official ballot would noIonger be permitted, unless such documents are completely unalteredin form and content. The Board recently reaffirmed this principle ina case involving almost the identical facts presented here.The Boardheld that even though the altered ballot be accompanied by propa-ganda material, its tendency to mislead is not neutralized nor is itsuse justified.'Nor can it be said that the first amendment of theConstitution or Section 8 (c) of the Act prevents the Board fromforeclosing the use of itsownofficial document for partisan advantage.Accordingly, in agreement with the Regional Director, we find thatthe Employer by circulating the marked ballot interfered with theemployees' freedom of choice in the election, and we shall direct thatthe election be set aside and a new election held.[The Board set aside the election held April 22,1955.][Text of Second Direction of Election omitted from publication.]Wallace and Tiernan, Incorporated,112 NLRB1352, and casesthere cited.Standard Oil 'Company of California(Richmond Refinery, Rich-mond,California)andE.L. Nicholson,Petitioner,andInde-pendent Union of PetroleumWorkers (Unaffiliated)'.CaseNo. 20-RD 137. August 5,1955DECISION AND' DIRECTION OF ELECTIONUpon a petition duly, filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before L. D. Mathews, Jr,,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the-meaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer,assertsthat Inde-pendent Union of Petroleum Workers, hereinafter referred to as theUnion,, is no longer the bargaining representative as defined in Sec-tion, 9, ,(a) of the Act of the employees designated in' the petition:The Union is the certified and currently recognized representative -ofthe employees in the unit designated herein.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of See-Lion 9 (c). (1) and Section 2 (6) and (7) of the Act.At the hearing, two unions, Office Employees' International Union,Local 243, AFL, and International Union of OperatingEngineers,AFL, sought `to intervene as joint intervenors.The Petitioner- ob-jetted to the intervention of the, outside union on the ground that this113 NLRB No. 53. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas adecertification of a specific union 'and not a representation pro-ceeding seeking a bargaining representative and that the interven-tion would confuse theissue.The Employer objected to the inter-vention of the outsideunionsfor thereasonsthat they 'were participat-ing virtuallyas crosspetitioners, and as such, were required to, makethe necessary 30-percent showing of interest, which hadnot beendone.'The hearing officer permitted these unions to participate inthe proceeding as joint intervenors, but referred to the Board thequestion of intervention and their right to appear on the ballot.The Board has heretofore-considered the question of the right ofan outside union to intervene in a decertification proceeding on thebasisof less than a 30-percent showing of interest.2A majority ofthe Board held that there appeared no sufficient reason for differenti-ating between decertification and other representation proceedings asregards the right of intervention.We affirm this principle, and inview of the fact that the joint intervenors have madesome showing,we find that the motion to intervene was properly granted.'4.The appropriate unit :The Union was certified by the Board in 1946' for aunit of officeand clerical and technical employees.Collective-bargainingcontractshave been executed between the parties covering the entire unit. Thepetition, as originally filed in the instant proceeding, called for thesameunit as that certified and the subject of collective bargaining.At the hearing, the parties stipulated that as the technical employeeshad interests diverse from those of the office and clerical employees,the Board should permit the certified unit to vote in two groups, oneconsisting of office and clerical and the other of technical employees.The Petitioner, however, while agreeing to the stipulation, stated thathe preferred to hold an election in the entire group.II The record shows that of some 193 employees in the unit,the joint intervenors had ashowing of 4 cards between them.2 Calumet&Hecla, Inc,105 NLRB 950.8Member Rodgers would deny the motion to intervene for the following reasonsThe purpose of a decertification petition is to afford employees an opportunity, in thewords of Senator Taft, "to decertify a particular union" or "to decertify a union and goback to nonunion status,if the men so desire."Cong.Rec., Senate, April 23,1947, p3954.The question concerning representation raised by such a petition is negative Incharacter and is resolved by an election in which the sole issue confronting the employeesiswhether to continue the incumbent as their bargaining representative or return to a"nonunion status."'In the light of these facts it Is manifestly improper to permit anoutside union in search of a Board certification to intrude in a decertification proceedingTo permit it is to sanction the resolution of an affirmative question of representation Ina proceeding which Congress did not design for the purpose and to ignore the express pro-visions for such matters containedIn the Actand in the Board's Rules and Regulations.Moreover,as pointed out by the dissent in theCalumet &Hecla,Inc,case,supra,inter-vention would confuse the issue in such a proceedingIt is also noted that the resultof the Board's action in permitting intervention in this particular case is to provide out-side unions seeking a certification, and apparently unable to muster a sufficient showingto support a petition of their own for that purpose,a "free ride" on the showing of interestbehind a petition filed by employees in order "to decertify a union and go back to non-union status."There is nothing in the Act,or In its legislative history, to suggest ap-proval of this anomalous result.-* Standard oil Company of California,No. 20-R-1740.(Not reported in printed volumesof Board Decisions and Orders.) STANDARD OIL COMPANY OF CALIFORNIA477In the past, we have directed separate elections for technical andclerical employees in a, decertification proceeding despite a historyof collective bargaining on an overall basis.'This was done in con-formity with the Board's policy of not including technical employeesin such unit if no objection was raised to such inclusion.Recently,however, the Board has reexamined the issue of the appropriate unitin decertification proceedings and has come to the conclusion that indecertification elections the existing bargaining unit alone is the ap-propriate uniteWe, therefore, find that the overall unit heretoforecertified and bargained for by the parties, is here appropriate .7The following employees of the Employer's Richmond, California,refinery, constitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act:All office and clerical employees on the classified payroll and alltechnical employees on the classified technical service payroll, includ-ing any helpers or assistants on the classified operating and main-tenance payroll assigned full time to assist such technical employees,in the manufacturing, purchase, and stores and motor transport de-partments at the Richmond Refinery, but excluding all employeesrepresented by other labor organizations, employees having access toconfidential labor relations matters, all employees of the industrialrelations division of the manufacturing department, all confidentialsecretaries, guards, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]'American Smelting and Refining Company,80 NLRB 68,71 ; Standard Oil Companyof California,20-RD-90 issued December 8,1953(not reported in printed volumes ofBoard Decisions and Orders)0 Campbell Soup Company,111 NLRB 254.4 Any participant in the election directed herein,may, within 10 days, upon its request-to and approval thereof by the Regional Director, have its name removed from the ballot.Standard Oil Company of California and California ExplorationCompany 1andHomer E. Norton,PetitionerandIndependentUnion of Petroleum Workers(Unaffiliated).Case No. 20-RD-138.August 5,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David E. Davis, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed 2i The name of the Employer was amended at the hearing as indicated herein.9 The hearing officer referred to, the Board the question whether an outside-union, Inter-national-Union of Operating Engineers,AFL, could intervene in this proceeding.As therecord shows that the Engineers made no showing of interest in the unit sought to bedecertified,their intervention is denied in accordance with well-established Board prin-ciples.Cf.Standard Oil Company of California,113 NLRB 475.Member Rodgers joinsin the denial of intervention herein for reasons stated in his footnote dissent in the afore-mentioned case.113 NLRB No. 54.-